Citation Nr: 9909833	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  94-45 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right knee, currently rated 10 
percent disabling.  

2.  Entitlement to an increased evaluation for postoperative 
residuals of a left knee injury, currently rated 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from February 1969 
to October 1970.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  The 
Board rendered a decision in April 1998, which denied 
entitlement to increased evaluations for postoperative 
residuals of a left knee injury and residuals of a shell 
fragment wound of the right knee, granted a 10 percent 
evaluation for residuals of a shell fragment wound of the 
right buttock, and denied entitlement to an extension of a 
temporary total rating under 38 C.F.R. § 4.30 for 
convalescence following hospitalization for left knee surgery 
from August 10 to August 23, 1993.  The appellant filed an 
appeal to the United States Court of Appeals for Veterans 
Claims (Court).  In an October 1998 Order, the Court granted 
a joint motion from the parties by vacating and remanding to 
the Board the issues of entitlement to increased evaluations 
for residuals of a shell fragment wound of the right knee and 
postoperative residuals of a left knee injury, while 
dismissing the other two issues.  

The issue of entitlement to an increased evaluation for 
postoperative residuals of a left knee injury is the subject 
of a remand that follows the Board's decision as to the other 
issue remaining on appeal.  


FINDING OF FACT

The appellant's right knee disability is manifested by slight 
instability, a retained foreign body, arthritis, limitation 
of flexion to 90 degrees, and pain.  

CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a shell fragment wound of the right 
knee with retained foreign body, based on instability or 
limitation of motion, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Diagnostic Codes 5257, 5260, 
5261, 7805 (1998).  

2.  The criteria for a 10 percent evaluation for right knee 
disability due to arthritis, pain, and limited motion are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, Diagnostic Codes 5003, 5010 (1998); Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991), Hicks v. Brown, 8 Vet. 
App. 417 (1995); VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997), VA O.G.C. Prec. Op. No. 9-98 (August 14, 1998).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim for an increased evaluation for his 
service-connected right knee disability have been properly 
developed.  There is no indication of any additional 
pertinent records which have not been obtained.  No further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

A January 1970 service medical record shows that the 
appellant was treated for a minor shrapnel wound of the right 
knee, and a scar was noted on the right leg at his October 
1970 separation examination.  

Although no residuals of the shell fragment wound to the 
right knee were revealed at a March 1971 VA examination, the 
reported diagnoses included a metallic fragment in the 
lateral ligament of the right knee.  The right knee was 
tender and painful at a June 1993 VA examination, and flexion 
and extension in the right knee at that time were to 136 and 
0 degrees, respectively.  Traumatic arthritis of the right 
knee was diagnosed.  Flexion in the right knee was noted to 
be from 0 to 90 degrees in August 1995, with a 1+ varus 
instability but no anterior or posterior instability.  Severe 
degenerative joint disease of the right knee was noted on a 
December 1995 VA outpatient record.  

An April 1971 rating decision granted service connection for 
residuals of a shell fragment wound of the right knee with 
retained foreign body and assigned a noncompensable 
evaluation under Diagnostic Code 7805 from October 20, 1970.  
Following the grant of a 10 percent evaluation for the right 
knee disability by an August 1993 hearing officer's decision, 
an August 1993 rating decision assigned the 10 percent rating 
under Diagnostic Codes 7805-5257 from June 19, 1991. 

For knee impairment involving recurrent subluxation or 
lateral instability, a 30 percent evaluation is assigned when 
the condition is severe, a 20 percent evaluation is assigned 
if the condition is moderate, and a 10 percent evaluation is 
assigned when the condition is slight.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

While describing swelling in his right knee on overuse, along 
with limitation of motion and heat, at his September 1997 
hearing, the appellant indicated that he did not have 
instability in the knee.  The evidence shows that in August 
1995 there was no anterior or posterior instability and only 
1+ varus instability.  Because the evidence does not 
demonstrate more than slight instability in the appellant's 
right knee, the Board is unable to identify a basis to grant 
an evaluation greater than 10 percent for residuals of a 
shell fragment wound of the right knee due to instability in 
the knee.  

The Board has considered whether the appellant's right knee 
disability can be assigned an evaluation greater than 10 
percent based on limitation of motion in the knee.  Under 
Diagnostic Code 5260, limitation of knee flexion is assigned 
a 30 percent evaluation when the limitation is to 15 degrees 
and a 20 percent evaluation when the limitation is to 
30 degrees.  Under Diagnostic Code 5261, limitation of knee 
extension is assigned a 50 percent evaluation when the 
limitation is to 45 degrees, a 40 percent evaluation when the 
limitation is to 30 degrees, a 30 percent evaluation when the 
limitation is to 20 degrees, and a 20 percent evaluation when 
the limitation is to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  However, as the most recent 
findings for extension and flexion in the right knee are 
shown to be 0 and 90 degrees, respectively, the Board finds 
that an evaluation greater than 10 percent is not warranted 
for the appellant's right knee disability based on limitation 
of motion.  

Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995), as well as to 38 C.F.R. § 4.59.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
Excess fatigability; (e) Incoordination, impaired ability to 
execute skilled movements smoothly; (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

While the appellant complains of pain in his right knee, the 
Board does not find that such pain has resulted in functional 
disability in excess of that contemplated in the 10 percent 
evaluation already assigned.  He has indicated that he only 
experiences some swelling on overuse of the right leg, with 
accompanying limitation of motion and heat, but does not have 
instability in the knee.  Therefore, a higher disability 
evaluation is not warranted for the appellant's right knee 
instability on the basis of functional disability.  

The Board has also considered whether a separate evaluation 
is warranted for the appellant's right knee disability under 
VA O.G.C. Prec. Op. No. 23-97 or VA O.G.C. Prec. Op. No. 9-98 
and the Court's decisions in Lichtenfels and Hicks.  

Under VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), when a 
veteran with knee disability rated for instability also has 
arthritis and limitation of motion in the knee to at least 
the noncompensable degree, then a separate rating may be 
assigned for the arthritis and limitation of motion under 
Diagnostic Codes 5003, 5260, and 5261.  A subsequent GC 
opinion, VA O.G.C. Prec. Op. No. 9-98 (August 14, 1998), held 
that "[a] separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59..." under the holding in Lichtenfels v. Derwinski, 1 
Vet. App. 484 (1991).  

In Lichtenfels, the Court held that "[r]ead together, 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 thus state that 
painful motion of a major joint or groups of joints caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion.  Id. at 488; see also Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995).  

In this instance, while there is limitation of flexion in the 
right knee to 90 degrees, such limitation of flexion does not 
meet the noncompensable level of flexion limitation (60 
degrees) under Diagnostic Code 5260.  Nor is the 
noncompensable level of extension limitation (5 degrees) 
shown in the right knee, because extension is shown to be 
normal.  Under VA O.G.C. Prec. Op. No. 23-97, if the veteran 
does not at least meet the criteria for a zero percent rating 
under either Diagnostic Code 5260 or Diagnostic Code 5261, 
there is no additional disability for which a rating may be 
assigned.  Cf. Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed. 
Cir. 1997).  Because the appellant does not have limitation 
of motion in the right knee that meets the noncompensable 
level under Diagnostic Codes 5260 or 5261, a separate 
disability evaluation is not warranted for the arthritis and 
limitation of motion in the appellant's right knee under VA 
O.G.C. Prec. Op. No. 23-97.  

However, because the appellant has painful motion in his 
right knee, and there is X-ray evidence of arthritis in the 
knee, the Board finds that he is entitled to a separate 
evaluation based on arthritis and limited motion in the right 
knee under VA O.G.C. Prec. Op. No. 9-98 and Lichtenfels and 
Hicks.  Although severe arthritis has been described in the 
appellant's right knee, the painful motion in the knee is 
shown to be no more than slight.  Hence, the Board finds that 
the evidence demonstrates that the highest rating warranted 
for the arthritis and painful motion in the appellant's right 
knee is 10 percent.  


ORDER

An increased evaluation, based on instability, is denied for 
residuals of a shell fragment wound of the right knee with 
retained foreign body.  

A separate 10 percent evaluation is granted for arthritis and 
painful motion in the right knee, subject to the laws and 
regulations governing the award of monetary benefits.  


REMAND

The appellant submitted additional medical evidence in 
February 1999 that shows he underwent a total left knee 
replacement in June 1998.  This evidence has not been 
reviewed by the RO.  Inasmuch as VA's SCHEDULE FOR RATING 
DISABILITIES allows a 100 percent evaluation for the first year 
after prosthetic replacement of a knee, with the subsequent 
evaluation based on the degree of disability manifested in 
the resulting residuals, the Board believes that this new 
evidence is germane to the claim of entitlement to an 
increased evaluation for his left knee disability.  

However, any pertinent evidence submitted by the appellant or 
his representative, which is accepted by the Board under the 
provisions of 38 C.F.R. § 20.1304, as well as any such 
evidence referred to the Board by the originating agency 
under 38 C.F.R. § 19.37(b), must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case, unless this procedural 
right is waived by the appellant, or unless the Board 
determines that the benefit, or benefits, to which the 
evidence relates may be allowed on appeal without such 
referral.  Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing.  38 C.F.R. § 20.1304(c).  Review of 
the claims file does not show that the appellant has waived 
his procedural right to have the RO evaluate the additional 
evidence prior to the Board's adjudication of the case.  
Therefore, because there has been pertinent medical evidence 
submitted since the case was transferred to the Board, which 
has not been considered by the RO, the case is REMANDED to 
the RO for the following actions:  

1.  The RO should again consider the 
appellant's claim for an increased evaluation 
for his postoperative residuals of a left knee 
injury in view of the additional medical 
evidence submitted by him in February 1999.  If 
the RO determines that the June 1998 left knee 
arthroplasty requires that the appellant 
undergo an orthopedic examination in order to 
properly evaluate his current left knee 
disability, then he should be scheduled for 
such examination, which should include range of 
motion and instability testing.  

2.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

3.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  The 
Court has held that, if the requested 
examination does not include adequate responses 
to the specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return the 
report as inadequate for evaluation purposes  
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

4.  If the decision remains adverse to the 
appellant, he and his representative should be 
furnished with a supplemental statement of the 
case, and with the appropriate period of time 
within which to respond.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to ensure that the appellant 
receives his due process and fair process rights.  No 
opinion, either legal or factual, is intimated by this REMAND 
as to the merits of the appellant's claim.  No additional 
action is required by the appellant until he receives further 
notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

